NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 EDY JOSE DOMINGUEZ PENA, AKA                    No.    13-72534
 Eddie Jose Dominguez, AKA Eddy
 Dominguez, AKA Edy J. Dominguez Pena,           Agency No. A094-289-027
 AKA Edy Jose DominguezPena, AKA Edy
 Jose Pena,
                                                 MEMORANDUM *
                  Petitioner,

   v.

 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Edy Jose Dominguez Pena, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand, and dismissing his appeal from an immigration judge’s (“IJ”)

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we review for abuse

of discretion the denial of a motion to remand, Romero-Ruiz v. Mukasey, 538 F.3d
1057, 1062 (9th Cir. 2008). We deny in part and grant in part the petition for

review, and we remand.

      The BIA did not abuse its discretion in denying Dominguez Pena’s motion

to remand, because he failed to establish prima facie eligibility for relief. See

Romero-Ruiz, 538 F.3d at 1063 (the requirements for a motion to reopen and a

motion to remand are the same); see Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010) (the agency can deny a motion to reopen for failure to establish a prima

facie case for the relief sought).

      Substantial evidence supports the agency’s determination that Dominguez

Pena did not establish that he suffered any harm in Honduras. See 8 C.F.R.

§ 1208.13(b)(1) (past persecution must have been suffered “in the applicant’s

country of nationality”). Substantial evidence also supports the agency’s finding

that Dominguez Pena failed to establish his feared future persecution was on

                                          2                                     13-72534
account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (“[S]ince the statute makes motive critical, [an applicant] must provide

some evidence of it, direct or circumstantial”); see Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil strife,

unless they are singled out on account of a protected ground.”). Thus, Dominguez

Pena’s asylum and withholding of removal claims fail.

      In affirming the IJ’s denial of CAT relief, the BIA did not address

Dominguez Pena’s contention that the IJ erred by failing to find any facts or

provide any analysis in support of her denial of his CAT claim. See Montes-Lopez

v. Gonzales, 486 F.3d 1163, 1165 (9th Cir. 2007) (“We think it goes without

saying that IJs and the BIA are not free to ignore arguments raised by a

petitioner.”) (quoting Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005)).

Thus, we grant the petition for review as to Dominguez Pena’s CAT claim and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.



                                          3                                     13-72534